United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1890
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Troy Brown, III,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 2, 2006
                                 Filed: February 8, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Troy Brown, III pleaded guilty to using a communication facility to facilitate
the possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 843(b).
The district court1 sentenced him to 48 months in prison and a year of supervised
release. On appeal, Brown’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967).




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal. Brown
entered a valid guilty plea that forecloses non-jurisdictional attacks on his conviction,
see United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001), and his plea
agreement contains a valid appeal waiver that forecloses attacks on his sentence, see
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540
U.S. 997 (2003). Accordingly, we enforce the appeal waiver and dismiss this appeal.
Counsel’s motions to supplement the record and to withdraw are granted.
                         ______________________________




                                           -2-